EXAMINER’S AMENDMENT
Election/Restrictions
Claims 2-21 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 14 July 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is fully withdrawn.  No claims were withdrawn from consideration previously, nor are any withdrawn at this time.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Burse on 18 December 2020.
The application has been amended as follows: 

In claim 2, second line from the end, the word “a” has been replaced with – the –.
In claim 17, line 11, the word “a_frame” has been replaced with – a frame –.
In claim 17, line 14, the phrase “in space between the planetary rollers” has been replaced with – in respective spaces between adjacent pairs of planetary rollers –.

The following is an examiner’s statement of reasons for allowance: the limitation in claims 2, 13 and 17 of a peristaltic pumping system having a console with a drive rotor having a roller spreader with a plurality of fins having two sides and a lengthwise apex cooperating with a pump cartridge having a set of planetary rollers is not shown in the prior art of record in combination with the remaining limitations of those claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP E STIMPERT/               Primary Examiner, Art Unit 3746                                                                                                                                                                                         	4 January 2021